08-4632-cv
         Powers v. Woodstock Bd. Of Ed.


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of March, two thousand and ten.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                DEBRA ANN LIVINGSTON,
 8                         Circuit Judges
 9                RICHARD K. EATON,
10                         Judge. *
11
12
13
14       A.P., a minor, by and through Craig
15       and Susan R. Powers,
16       CRAIG AND SUSAN R. POWERS,
17
18                                       Plaintiff-Appellants,
19
20                       -v.-                                                   08-4632-cv
21
22       WOODSTOCK BOARD OF EDUCATION,
23
24                                       Defendant-Appellee.
25
26
27


                 *
                  The Honorable Richard K. Eaton, of the United States Court of
         International Trade, sitting by designation.


                                                            1
 1   FOR APPELLANTS:     CRAIG R. POWERS, pro se, Woodstock, CT.
 2
 3   FOR APPELLEE:       LINDA L. YODER, Shipman & Goodwin LLP,
 4                       Hartford, CT (Peter J. Murphy, on the
 5                       brief.)
 6
 7        Appeal from the United States District Court for the
 8   District of Connecticut (Kravitz, J.).
 9
10       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

11   AND DECREED that the judgment of the district court be

12   AFFIRMED.

13       Plaintiff-appellants Craig and Susan R. Powers

14   (“Appellants”), on their own behalf and on behalf of their

15   child, A.P., appeal pro se from a judgment of the United

16   States District Court for the District of Connecticut

17   (Kravitz, J.).    That judgment granted the motion of the

18   Woodstock Board of Education (“Board”) for judgment on the

19   record, denied Appellants’ cross-motion for judgment on the

20   record, and dismissed Appellants’ claim under the

21   Individuals with Disabilities in Education Act (“IDEA”), 20

22   U.S.C. § 1400, et. seq.    Appellants’ claim sought

23   reimbursement for A.P.’s private school tuition at the

24   Rectory School and compensatory services, alleging, inter

25   alia, that the Board: (1) failed to meet its “Child Find”

26   obligations in February 2004; and (2) failed to provide A.P.



                                    2
1    a free and appropriate public education (“FAPE”) during his

2    sixth-grade year by violating the terms of his

3    individualized education plan (“IEP”). 2            We assume the

4    parties’ familiarity with the facts, procedural history of

5    the case, and issues on appeal.

6          We review de novo the district court’s grant of summary

7    judgment in an IDEA case. 3        See Cerra v. Pawling Cent. Sch.

8    Dist., 427 F.3d 186, 191 (2d Cir. 2005).              Although a federal

9    court reviewing administrative decisions under the IDEA must

10   base its decision “on the preponderance of the evidence,”

11   see 20 U.S.C. § 1415(i)(2)(C)(iii), it likewise “must give

12   due weight to the administrative proceedings and remain

13   mindful that the judiciary generally lacks the specialized

14   knowledge and experience necessary to resolve persistent and

15   difficult questions of educational policy.”               D.F. ex rel.

           2
              Although this Court has specifically held that non-lawyer parents do
     not have the right to represent their children in proceedings before a federal
     court, see Tindall v. Poultney High Sch. Dist., 414 F.3d 281, 284 (2d Cir.
     2005), the Supreme Court has held that parents have “independent, enforceable
     rights” under IDEA, which encompass the “entitlement to a free appropriate
     public education for the parents’ child,” Winkelman v. Parma City Sch. Dist.,
     550 U.S. 516, 533 (2007). Because the Appellants filed the complaint on their
     own behalf as well as on behalf of their minor child, and the complaint
     asserts independent claims for reimbursement of private school tuition and the
     cost of compensatory services, they are entitled to proceed in this action pro
     se. See id.

           3
              While the parties have moved for judgment on the administrative
     record, the Federal Rules of Civil Procedure do not provide for such a
     mechanism. See Muller v. First Unum Life Ins. Co., 341 F.3d 119, 124 (2d Cir.
     2003). For purposes of our review, a summary judgment standard is
     appropriate. See id.


                                           3
1    N.F. v. Ramapo Cent. Sch. Dist., 430 F.3d 595, 598 (2d Cir.

2    2005) (internal quotation marks and brackets omitted).

3    “Deference is particularly appropriate when, as here, the

4    state hearing officers’ review has been thorough and

5    careful.”    Walczak v. Florida Union Free Sch. Dist., 142

6    F.3d 119, 129 (2d Cir. 1998).

7           Appellants argue that the district court placed undue

8    reliance on the Hearing Officer’s rulings, and failed to

9    conduct an independent review of the facts as prescribed by

10   law.    But our review of the oral argument transcript and the

11   court’s written opinion reveals that the court conducted a

12   careful and independent review of the record.    The district

13   court stated that it had read the parties’ briefs, “all of

14   the exhibits,” and “most of the words of every transcript.”

15   The court noted that it had reviewed the extensive

16   transcripts from “top to bottom,” and its questioning

17   reveals that it was fully familiar with the record.     It

18   carefully considered the Appellants’ claims on appeal, and

19   referred to facts outside of those found in the Hearing

20   Officer’s Final Decision and Order where necessary.

21          In addition, the district court afforded the Hearing

22   Officer’s findings appropriate deference, particularly with



                                     4
1    respect to the testimony of A.P.’s fourth-grade teacher,

2    Mary Jane Fulco.    The administrative proceedings consisted

3    of twelve days of hearings and over 200 exhibits, and the

4    parties submitted both post-hearing and reply briefs to the

5    Hearing Officer.    The Hearing Officer issued a twenty-page,

6    single-spaced Final Decision and Order with fifty-three

7    findings of fact and twenty-six conclusions of law.     The

8    Hearing Officer’s findings of fact were well supported and

9    reasonably presented.    Accordingly, the district court was

10   correct to defer to the Hearing Officer’s determination that

11   Ms. Fulco was credible, and reject the Appellants’

12   contention that the school thwarted Ms. Fulco’s efforts to

13   refer A.P. for special education.    See Walczak, 142 F.3d at

14   129.

15          The Appellants also argued in their complaint and at

16   oral argument that the Hearing Officer failed to acknowledge

17   that, with respect to the assignment of a teacher’s aide for

18   A.P. in accordance with the IEP, the school “didn’t even

19   have a TA to give him for that period of time.”    But the

20   record evidence demonstrates that A.P. made improvements

21   throughout his sixth-grade year despite that fact.    His

22   report card reflected As, Bs, and Cs, and showed some



                                     5
1    improvement in language arts, math, and science.     A.P.’s

2    Connecticut Mastery Test scores indicated that he was

3    performing at goal in math and reading, and was proficient

4    in writing.

5        Furthermore, although A.P. was removed before the end

6    of the marking period, A.P.’s lowest third quarter grade was

7    a “C+.”   His homeroom teacher, Ms. Depasse, testified that

8    A.P. made improvements in his social and organizational

9    skills throughout the fall of his sixth-grade year.     Ms.

10   Depasse testified that she made modifications to his work

11   where necessary, and saw A.P. as being as capable as “many

12   other students” in her classes.    Ms. Stringer, A.P.’s social

13   studies teacher, testified that A.P.’s attention problems

14   decreased throughout the year; and Ms. Manning, his special

15   education teacher, stated that he progressed in tracking his

16   assignments and remembering to pack his materials.

17   Moreover, the school made additional efforts to help A.P.

18   attain the goals in his IEP.   When Mrs. Powers informed the

19   school that the absence of an aide resulted in “a few

20   frustrating evenings” due to forgotten homework, Ms. Manning

21   volunteered to help A.P. pack his bag at the end of the day

22   to ensure that he had the necessary materials for his



                                    6
1    homework.        In light of this evidence, the Board’s actions

2    did not constitute a material failure of implementing the

3    IEP. 4       See Van Duyn ex rel. Van Duyn v. Baker Sch. Dist. 5J,

4    502 F.3d 811, 821 (9th Cir. 2007); Neosho R-V Sch. Dist. v.

5    Clark, 315 F.3d 1022, 1027 n.3 (8th Cir. 2003); Houston

6    Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 349 (5th Cir.

7    2000).

8             We have considered the Appellants’ remaining arguments

9    and find them to be without merit, and accordingly affirm

10   the district court’s grant of the Board’s motion for

11   judgment on the record for substantially the same reasons

12   set out in its thorough and well-reasoned opinion.

13            For the foregoing reasons, the judgment of the district

14   court is hereby AFFIRMED.

15
16                                       FOR THE COURT:
17                                       Catherine O’Hagan Wolfe, Clerk
18
19




              4
             It should also be noted that on the first day of class, when presented
     with the option, Appellants chose not to relocate A.P. to a homeroom with an
     aide.


                                           7